The action is based on defendants’ alleged fraud in inducing plaintiffs to settle the plaintiff wife’s action for personal injuries and the plaintiff husband’s action for loss of services. Order granting motion of defendant Westchester Lighting Company to direct the plaintiff wife to submit to a physical examination pursuant to section 306 of the Civil Practice Act, affirmed, with ten dollars costs and disbursements; time and place of examination to be fixed by agreement between counsel, as provided in the order. No opinion. Lazansky, P. J., Hagarty, Carswell, Davis and Johnston, JJ., concur.